                Case 3:16-cv-01574-VC Document 301 Filed 02/03/21 Page 1 of 4


 1   GEORGE KIMBRELL (Pro Hac Vice)
 2   AMY VAN SAUN (Pro Hac Vice)
     Center for Food Safety
 3   2009 NE Alberta Street, Suite 207, Portland, OR 97211
     T: (971) 271-7372 / F: (971) 271-7374
 4   Emails: gkimbrell@centerforfoodsafety.org
             avansaun@centerforfoodsafety.org
 5

 6   STEPHEN D. MASHUDA (Pro Hac Vice)
     Earthjustice
 7   810 Second Avenue, Suite 610, Seattle, WA 98104
     T: (206) 343-7340 / F: (206) 343-1526
 8   Email: smashuda@earthjustice.org
 9
     BRETTNY HARDY (CSB No. 316231)
10   Earthjustice
     50 California Street, Suite 500, San Francisco, CA 94111
11   T: (415) 217-2142
     Email: bhardy@earthjustice.org
12
     Counsel for Plaintiffs
13

14
                          IN THE UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
16
         INSTITUTE FOR FISHERIES                     )   Case No. 3:16-cv-01574-VC
17
         RESOURCES, et al.,                          )
18                                                   )   STIPULATED REQUEST AND
                     Plaintiffs,                     )   [PROPOSED] ORDER
19                                                   )   EXTENDING PAGE LIMIT FOR
                              v.                     )   PLAINTIFFS’ REPLY IN
20                                                   )   SUPPORT OF RULE 59(e)
         NORRIS COCHRAN, et al., 1                   )   MOTION TO ALTER OR AMEND
21
                                                     )   JUDGMENT
22                   Defendants,                     )
                                                     )
23                   and                             )
                                                     )
24       AQUABOUNTY TECHNOLOGIES, INC.,              )
                                                     )
25                   Intervenor-Defendant.           )
26
     1
27   Pursuant to Federal Rule of Civil Procedure 25(d), Norris Cochran, in his capacity as Acting
    Secretary of the Department of Health and Human Services, is automatically substituted for Alex
28 M. Azar II. Likewise, Dr. Janet Woodcock, in her capacity as Acting Commissioner of Food and
    Drugs, is automatically substituted for Dr. Stephen M. Hahn.
   CASE NO. 3:16-cv-01574-VC
   JOINT STIPULATION TO EXTEND PAGE LIMITS
                 Case 3:16-cv-01574-VC Document 301 Filed 02/03/21 Page 2 of 4


 1
            Pursuant to Civil Local Rules 7-11 and 7-12, the parties stipulate and respectfully request
 2
     that the Court enter the order below for an extension of the page limits applicable to Plaintiffs’
 3
     Reply in Support of the Rule 59(e) Motion to Alter or Amend the Judgment. In support of this
 4
     request, the parties stipulate as follows:
 5
            1.       On December 10, 2020, Plaintiffs moved to alter or amend the Court’s November
 6
     12, 2020 judgment, pursuant to Federal Rule of Civil Procedure 59(e). ECF No. 291. On
 7
     January 21, 2021, pursuant to Court’s previous scheduling orders, Federal Defendants and
 8
     Intervenor-Defendant filed separate briefs in opposition to Plaintiffs’ motion. ECF Nos. 298 and
 9
     299.
10
            2.       The parties have conferred and agree that it is most efficient for Plaintiffs to file a
11
     single, combined reply of no more than 15 pages in support of their motion addressing arguments
12
     from both Federal Defendants and Intervenor-Defendant.
13
            3.       The parties therefore stipulate and respectfully request that the Court enter an
14
     order permitting Plaintiffs to file a single, combined reply brief of no more than 15 pages in
15
     support of their motion to alter or amend the judgment.
16
            4.       The February 4, 2021 deadline for Plaintiffs’ reply brief and the February 18,
17
     2021 oral argument will remain as scheduled.
18

19
     Respectfully submitted this 29th day of January, 2021.
20

21                                                   /s/ Brettny Hardy
                                                     BRETTNY HARDY (CSB No. 316231)
22                                                   Earthjustice
                                                     50 California St, Suite 500
23                                                   San Francisco, CA 94111
24                                                   T: (415) 217-2142
                                                     Email: bhardy@earthjustice.org
25
                                                     STEPHEN D. MASHUDA (Pro Hac Vice)
26                                                   Earthjustice
                                                     810 Third Avenue, Suite 610
27                                                   Seattle, WA 98104
28                                                   T: (206) 343-7340 / F: (206) 343-1526
                                                     Email: smashuda@earthjustice.org
     CASE NO. 3:16-cv-01574-VC
     JOINT STIPULATION TO EXTEND PAGE LIMITS                                                                   1
              Case 3:16-cv-01574-VC Document 301 Filed 02/03/21 Page 3 of 4


 1
                                               GEORGE KIMBRELL (Pro Hac Vice)
 2                                             AMY VAN SAUN (Pro Hac Vice)
                                               Center for Food Safety
 3                                             2009 NE Alberta Street, Suite 207
                                               Portland, OR 97211
 4                                             (971) 271-7372
 5

 6                                             BRIAN M. BOYNTON
                                               Acting Assistant Attorney General
 7                                             MICHAEL D. GRANSTON
                                               Deputy Assistant Attorney General
 8                                             GUSTAV W. EYLER
 9                                             Director
                                               HILARY K. PERKINS
10                                             Assistant Director

11                                             /s/ Mary M. Englehart* (with permission)
                                               MARY M. ENGLEHART
12
                                               Trial Attorney, Maryland Bar
13                                             Consumer Protection Branch
                                               United States Department of Justice
14                                             450 Fifth St., N.W., Suite 6400 South
                                               Washington, D.C. 20530
15                                             T: (202) 307-0088 / F: (202) 514-8742
16                                             Megan.englehart@usdoj.gov

17
                                               JEAN E. WILLIAMS
18                                             Deputy Assistant Attorney General
                                               MARISSA A. PIROPATO, Trial Attorney (Mass.
19
                                               Bar #651630)
20                                             FREDERICK H. TURNER, Trial Attorney
                                               (Maryland Bar)
21                                             MICHAEL S. SAWYER, Trial Attorney (D.C.
                                               Bar #1009040)
22                                             United States Department of Justice, Environment
                                               & Natural Resources Division
23
                                               Benjamin Franklin Station, P.O. Box 7611
24                                             Washington, D.C. 20044-7611
                                               Tele: 202-305-0470/Fax: 202-305-0506 (Piropato)
25                                             Tele: 202-305-0641/Fax: 202-305-0275 (Turner)
                                               Tele: 202-514-5273/Fax: 202-305-0506 (Sawyer)
26                                             Marissa.piropato@usdoj.gov;
27                                             Frederick.turner@usdoj.gov;
                                               Michael.Sawyer@usdoj.gov
28
                                               Attorneys for Federal Defendants
     CASE NO. 3:16-cv-01574-VC
     JOINT STIPULATION TO EXTEND PAGE LIMITS                                                      2
               Case 3:16-cv-01574-VC Document 301 Filed 02/03/21 Page 4 of 4


 1

 2
                                                   /s/ Karen Ellis Carr* (with permission)
 3                                                 ARENT FOX LLP
                                                   Stanley H. Abramson (Pro Hac Vice)
 4                                                 Donald C. McLean (Pro Hac Vice)
 5                                                 Karen Ellis Carr (Pro Hac Vice)
                                                   1717 K Street, NW
 6                                                 Washington, D.C. 20006-5344
                                                   T: (202) 857-6000 / F: (202) 857-6395
 7                                                 Stanley.abramson@arentfox.com
                                                   Donald.mclean@arentfox.com
 8
                                                   Karen.carr@arentfox.com
 9
                                                   Lynn R. Fiorentino (California Bar 226691)
10                                                 55 Second Street, 21st Floor
                                                   San Francisco, CA 94105
11                                                 T: (415) 757-5517 / F: (415) 757-5501
12                                                 Lynn.fiorentino@arentfox.com

13                                                 Attorneys for Intervenor-Defendant

14
                                              ATTESTATION
15
            Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and
16
     password are being used in the electronic filing of this document. I further attest that I have
17
     obtained the concurrence in the filing of the document from the other signatories.
18
                                                     /s/ George Kimbrell
19
                                                     George Kimbrell
20

21
                                          [PROPOSED] ORDER
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25   Dated this __3rd__ day of ____February___, 2021.
26

27
                                           _____________________________________________
28                                         THE HONORABLE VINCE CHHABRIA
                                           United States District Judge
     CASE NO. 3:16-cv-01574-VC
     JOINT STIPULATION TO EXTEND PAGE LIMITS                                                           3
